DETAILED ACTION
This Office Action is in response to the application 16/854,000 filed on April 21st, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/21/2020, 04/22/2021, 07/16/2021, 12/13/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2017-097107, the signed copy having been filed on May 16th, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; claim 1 calls for computing system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “a policy storage.” The policy storage can be software; for instant, a data table can be considered as the policy storage. Because the elements of claim 1 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 2-15; claims 2-11 do not recite any hardware element to resolve the issue in the independent claim 1. Therefore, claims 2-11 are also non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Devarajan et al. (Devarajan), U.S. Pub. Number 2014/0026179, in view of Stokes, U.S. Pub. Number 2009/0007229.
Regarding claim 1; Devarajan discloses a system for managing usage of a network enabled user device, the system comprising:
a policy storage separately located relative to the user device, the policy storage arranged to store information indicative of a plurality of usage policy sets applicable to the user device, each policy set comprising a plurality of usage policies defining usage permissions and/or usage restrictions applicable to the user device (pars. 0050 & 0096; the authority node 120 includes a data store that stores master security policy data 123 for each of the external systems 200, 220 and 230; receive input from users of each of the external systems defining different security policies, and may distribute the master security policy data 123 to each of the processing nodes 110.);
the system arranged to associate a first authorised user with at least one first time period, and to associate a second authorised user with at least one second time period different to the at least one first time period, wherein each time period is exclusive of any other time period (pars. 0050 & 0096; policy may be defined as any acceptable-use activity defined by an IT administrator; e.g., the acceptable-use activity may include blocking use and/or installation of applications based on the mobile Application Security Rating, preventing access to black listed Web sites, data use during specified times (e.g., at work).);
the system arranged to allow the first authorised user to select and/or modify a first policy set to be applied to the user device during the at least one first time period, and to allow the second authorised user to select and/or modify a second policy set to be applied to (pars. 0050 & 0096; the administrator can define policies that block applications based on Application Security Rating, category, etc.; the data may include a Web request and the cloud-based system may implemented the Web Risk Index to determine whether or not to forward such request; policies may be defined for a company, group or user; appropriate application polies are enforced inline; e.g., applications that are deemed malicious or violating policy can be prevented from being downloaded by the secure web gateway.);
the system arranged to allow or deny a usage request from the user device based on the usage policy set to be applied when the usage request is made (pars. 0050, 0096, 0100 & 0104; if the cloud-based system deems the data from the mobile device violates a policy, the data may be blocked and a message may be provided to the mobile device notifying a user as such; allowing modification and installing third-party software components; user generated activity is communicated through the CN to the Web 2.0 sites and such user generated activity may be allowed and/or blocked per the obtained policy.).
Devarajan fails to explicitly disclose associating each authorized user with a time period.
However, in the same field of endeavor, Stokes discloses time-based method for authorizing access to resources comprising associating each authorized user with a time period (pars. 0029-0031; figs. 2A-2C; access control structure 135 implements the normal business hours policy; access level 205 is set to grant read/write access to the resource; the policy applies Monday through Friday (data value 210) between the hours of 8:00 AM and 5:00PM (time value 215)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stokes into the gateway and the network of Devarajan comprising associating each authorized user with a time period to provide access control to files and other resources based on time (Stokes: pars. 0003-0004).
Regarding claims 2-11; Claims 2-11 are directed to the system of claim 1. Therefore, claims 2-11 remain un-patentable for the same reasons.
Regarding claims 12; Claim 2 is directed to a method which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
Regarding claims 13-20; Claims 13-20 are directed to the method of claim 12. Therefore, claims 13-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436